Exhibit 10.15

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (this “Agreement”) is made by and between The Brickman
Group, Ltd. (the “Company”) and Mark A. Hjelle (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive is currently employed by the Company as Vice President and
General Counsel; and

 

WHEREAS, the Company has requested Executive to relocate his residence to
Maryland from Pennsylvania, and Executive is willing to so relocate; and

 

WHEREAS, the Company and Executive desire to set forth certain terms and
conditions to control upon the termination of Executive’s employment with the
Company;

 

NOW, THEREFORE, for and in consideration of the amounts and benefits to be paid
and provided to Executive under this Agreement and the mutual promises,
covenants, and undertakings contained herein, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive, each intending to be
legally bound, hereby agree as follows:

 

Certain capitalized terms used in this Agreement are defined in Section 18.

 

Section 1. Company’s Right to Terminate. The Company shall have the right to
terminate Executive’s employment at any time for any of the following reasons:

 

(a) Upon Executive’s death or permanent disability or incapacity (as determined
by the Board in its reasonable good faith judgment); provided, that if there is
a disagreement between the Company and Executive as to whether Executive is
permanently disabled or incapacitated for purposes of this Agreement, the
determination shall be made by an independent qualified physician with a
national reputation, mutually acceptable to the Board and Executive (or
Executive’s representative);

 

(b) For Cause; or

 

(c) For any other reason or no reason whatsoever, in the sole discretion of the
Company.

 

Section 2. Executive’s Right to Terminate. Executive shall have the right to
terminate Executive’s employment at any time for any of the following reasons:

 

(a) For Executive Good Reason; or



--------------------------------------------------------------------------------

(b) For any other reason or no reason whatsoever, in the sole discretion of
Executive.

 

Section 3. Notice of Termination. If the Company or Executive desires to
terminate Executive’s employment at any time (other than pursuant to Section
1(a), which termination shall be deemed to occur automatically upon Executive’s
death), the Company or Executive shall do so by giving written notice of such
termination to the other party and stating the effective date and reason (if
any) for such termination; provided, however, that if such termination shall be
for any reason other than those encompassed by Sections 1(a) or 1(b) (if such
termination is by the Company) or if such termination shall be for any reason
other than those encompassed by Section 2(a) (if such termination is by
Executive), such notice shall be given at least 30 days prior to the effective
date of such termination. Notwithstanding the foregoing, in lieu of giving the
notice provided for in this Section 3, the Company may provide Executive with an
amount equal to the salary and benefits Executive would have received had he
been provided such notice and terminate Executive immediately without notice.

 

Section 4. Effect of Termination of Employment.

 

(a) If (i) the Company terminates Executive’s employment other than pursuant to
Section 1(b) or (ii) Executive terminates Executive’s employment for Executive
Good Reason, Executive shall be entitled to receive Severance Benefits as
provided herein. However, notwithstanding the foregoing, Executive shall not be
entitled to any Severance Benefits unless the Executive and the Company execute
a mutual general release in form and content mutually satisfactory to the Board
and Executive.

 

(b) If Executive’s employment is terminated by the Company for Cause, or by
Executive without Executive Good Reason, Executive shall be entitled to receive
his Base Salary and any other benefits or compensation to which he would
otherwise be eligible through the date of such termination only and shall not be
entitled to any Severance Benefits.

 

(c) If Executive’s employment with the Company is terminated by the Company
pursuant to Sections 1(a) or 1(c), or such employment is terminated by Executive
pursuant to Section 2(a), and Executive (or his representatives) elects (and
provides written notice to the Company of such election) within 360 days
following such termination of employment to sell the Maryland Residence, then
the Company agrees to pay to Executive (or his representatives) an amount equal
to the excess, if any, of the Purchase Price over the Net Sale Proceeds (the
“Deficit Amount”), grossed up for all federal, state and local income taxes then
in effect applicable to Executive (i.e., the Deficit Amount divided by 1 minus
Executive’s combined federal, state and local effective personal tax rate). The
payment required to be made by the Company pursuant to this Section 4(c) shall
be made within 30 days following the closing of an agreement of sale for the
Maryland Residence. This Section 4(c) shall terminate on the fifth anniversary
of the date that Executive closes on the purchase of the Maryland Residence.

 

Section 5. No Duty to Mitigate Losses. Executive shall have no duty to find new
employment following termination of Executive’s employment under circumstances
that require the Company to pay Severance Benefits hereunder. Any salary or
remuneration received by Executive from a third party for the providing of
personal services (whether by employment or

 

- 2 -



--------------------------------------------------------------------------------

by functioning as an independent contractor) following the termination of
Executive’s employment shall not reduce the Company’s obligation to make any
payment that it is otherwise required to make under this Agreement.

 

Section 6. Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Company to:   

The Brickman Group, Ltd.

    

18223-D Flower Hill Way

    

Gaithersburg, MD 20879

    

Attn: Scott W. Brickman

If to Executive to:   

Mark A. Hjelle

    

[Address intentionally omitted]

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

Section 7. Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the Commonwealth of Pennsylvania,
excluding any conflict-of-law rule or principle that might refer the
construction of the Agreement to the laws of another jurisdiction. Executive
agrees that any legal proceeding brought by Executive or the Company to enforce
the provisions of this Agreement shall be brought in Montgomery County,
Maryland, and Executive and Company hereby waive their respective rights to any
pleas regarding subject matter or personal jurisdiction or venue.

 

Section 8. No Waiver. No failure by either party hereto at any time to give
notice of any breach by the other party of, or to require compliance with, a
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement at the same or at any prior or
subsequent time.

 

Section 9. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not effect
any other provision or any other jurisdiction, as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

Section 10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

Section 11. Withholding of Taxes. The Company may withhold from any payments
made pursuant to this Agreement all applicable federal, state, city, and other
taxes as may be required pursuant to any law or governmental regulation or
ruling.

 

- 3 -



--------------------------------------------------------------------------------

Section 12. Headings. The Article, Section, and Subsection headings herein have
been inserted for purposes of convenience only and shall not be used for
interpretive purposes.

 

Section 13. Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.

 

Section 14. Assignment. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his obligations hereunder without the prior written consent of the
Company.

 

Section 15. Entire Agreement. This Agreement constitutes the entire agreement of
the parties with regard to the subject matter hereof and contains all the
covenants, promises, representations, warranties, and agreements between the
parties with respect to employment of Executive by the Company. Without limiting
the scope of the preceding sentence, all prior understandings and agreements
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect. Any modification of this Agreement
will be effective only if it is in writing and signed by both parties.

 

Section 16. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

Section 17. Employment Relationship with the Company. Nothing contained in this
Agreement shall confer upon the Executive any right with respect to continuance
of employment by the Company or an Affiliate, nor interfere in any way with the
right of the Company or an Affiliate to terminate the employment of the
Executive in accordance with the terms hereof. For purposes of this Agreement,
Executive shall be considered to be in the employment of the Company (and shall
not be considered to have terminated employment with the Company) as long as
Executive remains an employee of either the Company or an Affiliate of the
Company.

 

Section 18. Definitions. Where the following words and phrases appear in this
Agreement, each shall have the respective meaning set forth below, unless the
context clearly indicates to the contrary.

 

(1) “Affiliate” means a parent or subsidiary corporation (as defined in section
424 of the Code) of the Company, or a parent or subsidiary (as defined in
section 424 of the Code) of such parent or subsidiary corporation.

 

(2) “Board” means the board of directors of the Company.

 

(3) “Base Salary” initially means $195,000.00 per annum, subject to adjustment
by the Company.

 

- 4 -



--------------------------------------------------------------------------------

(4) “Cause” means (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other willful act or omission involving fraud
with respect to the Company or any of its Affiliates or that amounts to a breach
of his duty of loyalty as an officer of the Company and its Affiliates, (ii)
conduct bringing the Company or any of its Affiliates into substantial public
disgrace or disrepute, (iii) substantial and repeated willful failure to perform
duties as reasonably directed by the Board, if not cured within five business
days after receiving written notice from the Board, or (iv) willful misconduct
with respect to the Company or any of its Affiliates.

 

(5) “Code” means the Internal Revenue Code of 1986, as amended.

 

(6) “Effective Date” means December 1, 2003.

 

(7) “Executive Good Reason” means (i) Executive is removed as Vice President and
General Counsel or is assigned duties inconsistent with those typically assigned
to a Vice President and General Counsel without his consent or (ii) an actual
decrease in Executive’s Base Salary and benefits, except for a decrease which is
across the board and uniform (in amount and percentage) and less than 15% of
such Base Salary.

 

(8) “Maryland Residence” means the first residence purchased by Executive in
Maryland.

 

(9) “Net Sale Proceeds” means the net proceeds received by Executive (or his
representative) upon the sale of the Maryland Residence after deducting all
closing or sale costs (including broker’s commissions, transfer or similar
taxes, and other fees and expenses of sale and closing incurred by Executive (or
his representative)) but without any reduction attributable to the repayment of
any loans for borrowed money incurred by Executive.

 

(10) “Purchase Price” means the purchase price paid or payable by Executive for
the Maryland Residence in accordance with the contract of sale entered into
between Executive and MB Bancroft LLC dated June 28, 2003, as amended. For
clarification, the “Purchase Price” does not include closing costs associated
with Executive’s purchase of the Maryland Residence.

 

(11) “Severance Benefits” means all of the following payments and benefits:

 

(i) the Company shall pay Executive an amount equal to 1 times the sum of (A)
Executive’s Base Salary as in effect immediately prior to Executive’s
termination of employment with the Company, which in no event shall be less than
$195,000 and (B) 100% of Executive’s target bonus for the fiscal year in which
the termination occurs as in effect immediately prior to Executive’s termination
of employment with the Company. Such amounts shall be paid in a lump sum within
30 days after the release described in Section 4(a) has been executed by
Executive and becomes irrevocable.

 

(ii) for a period of 12 months from the first day of the first month following
the date Executive’s employment is terminated, the Company shall continue to

 

- 5 -



--------------------------------------------------------------------------------

provide all other employee welfare benefits that were provided to Executive
immediately prior to his termination, including, without limitation, any
medical, dental, and life insurance as the Company provided to Executive
immediately prior to Executive’s termination period; provided, however, that if
the Company ceases to provide any welfare benefit to similarly-situated
executives who remain employed by the Company, it shall also not provide such
benefits to the Executive.

 

IN WITNESS WHEREOF, the parties hereto have executed the Agreement on this
seventh day of January, 2004 to be effective as of the Effective Date.

 

THE BRICKMAN GROUP, LTD.

By:

 

/s/    Scott W. Brickman        

--------------------------------------------------------------------------------

Name:

 

Scott W. Brickman

EXECUTIVE

/s/    Mark A. Hjelle        

--------------------------------------------------------------------------------

Name: Mark A. Hjelle

 

- 6 -